
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


LIBERTY MEDIA CORPORATION
2002 NONEMPLOYEE DIRECTOR INCENTIVE PLAN


(As Amended and Restated Effective August 15, 2007)

ARTICLE I
PURPOSE AND AMENDMENT OF PLAN

        1.1    Purpose.    The purpose of the Plan is to provide a method
whereby eligible Nonemployee Directors of the Company may be awarded additional
remuneration for services rendered and encouraged to invest in capital stock of
the Company, thereby increasing their proprietary interest in the Company's
businesses and increasing their personal interest in the continued success and
progress of the Company. The Plan is also intended to aid in attracting Persons
of exceptional ability to become Nonemployee Directors of the Company.

        1.2    Amendment and Restatement of Plan.    The Plan is hereby amended
and restated as of August 15, 2007 by the Board of the Company to make certain
clarifying changes to Section 4.2 hereof.

ARTICLE II
DEFINITIONS

        2.1    Certain Defined Terms.    Capitalized terms not defined elsewhere
in the Plan shall have the following meanings (whether used in the singular or
plural):

        "Affiliate" of the Company means any corporation, partnership, or other
business association that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
Company.

        "Agreement" means a stock option agreement, stock appreciation rights
agreement, restricted shares agreement, stock units agreement, or an agreement
evidencing more than one type of Award, specified in Section 11.5, as any such
Agreement may be supplemented or amended from time to time.

        "Approved Transaction" means any transaction in which the Board (or, if
approval of the Board is not required as a matter of law, the stockholders of
the Company) shall approve (i) any consolidation or merger of the Company, or
binding share exchange, pursuant to which shares of Common Stock of the Company
would be changed or converted into or exchanged for cash, securities, or other
property, other than any such transaction in which the common stockholders of
the Company immediately prior to such transaction have the same proportionate
ownership of the Common Stock of, and voting power with respect to, the
surviving corporation immediately after such transaction, (ii) any merger,
consolidation, or binding share exchange to which the Company is a party as a
result of which the Persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors immediately following such merger, consolidation, or
binding share exchange, (iii) the adoption of any plan or proposal for the
liquidation or dissolution of the Company, or (iv) any sale, lease, exchange, or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company.

        "Award" means a grant of Options, SARs, Restricted Shares, Stock Units
and/or cash under this Plan.

        "Board" means the Board of Directors of the Company.

--------------------------------------------------------------------------------



        "Board Change" means, during any period of two consecutive years,
individuals who at the beginning of such period constituted the entire Board
cease for any reason to constitute a majority thereof unless the election, or
the nomination for election, of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute or statutes thereto. Reference to any specific
Code section shall include any successor section.

        "Common Stock" means each or any (as the context may require) series of
the Company's common stock.

        "Company" means Liberty Media Corporation, a Delaware corporation.

        "Control Purchase" means any transaction (or series of related
transactions) in which (i) any person (as such term is defined in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), corporation, or other
entity (other than the Company, any Subsidiary of the Company, or any employee
benefit plan sponsored by the Company or any Subsidiary of the Company) shall
purchase any Common Stock of the Company (or securities convertible into Common
Stock of the Company) for cash, securities, or any other consideration pursuant
to a tender offer or exchange offer, without the prior consent of the Board, or
(ii) any person (as such term is so defined), corporation, or other entity
(other than the Company, any Subsidiary of the Company, any employee benefit
plan sponsored by the Company, or any Subsidiary of the Company or any Exempt
Person (as defined below)) shall become the "beneficial owner" (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the then outstanding securities of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors (calculated as provided in Rule 13d-3(d) under the
Exchange Act in the case of rights to acquire the Company's securities), other
than in a transaction (or series of related transactions) approved by the Board.
For purposes of this definition, "Exempt Person" means each of (a) the Chairman
of the Board, the President and each of the directors of the Company as of
August 10, 2001, and (b) the respective family members, estates, and heirs of
each of the Persons referred to in clause (a) above and any trust or other
investment vehicle for the primary benefit of any of such Persons or their
respective family members or heirs. As used with respect to any Person, the term
"family member" means the spouse, siblings and lineal descendants of such
Person.

        "Director Compensation" means the annual retainer and meeting fees, and
any other regular cash compensation payable by the Company to a Nonemployee
Director for service on the Board.

        "Disability" means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.

        "Dividend Equivalents" means, with respect to Restricted Shares to be
issued at the end of the Restriction Period, to the extent specified by the
Board only, an amount equal to all dividends and other distributions (or the
economic equivalent thereof) which are payable to stockholders of record during
the Restriction Period on a like number and kind of shares of Common Stock.

        "Domestic Relations Order" means a domestic relations order as defined
by the Code or Title I of the Employee Retirement Income Security Act, or the
rules thereunder.

        "Effective Date" means the date on which the Plan is approved by the
shareholders of the Company.

2

--------------------------------------------------------------------------------



        "Equity Security" shall have the meaning ascribed to such term in
Section 3(a)(11) of the Exchange Act, and an equity security of an issuer shall
have the meaning ascribed thereto in Rule 16a-1 promulgated under the Exchange
Act, or any successor Rule.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time, or any successor statute or statutes thereto. Reference to
any specific Exchange Act section shall include any successor section.

        "Fair Market Value" of a share of any series of Common Stock on any day
means the last sale price (or, if no last sale price is reported, the average of
the high bid and low asked prices) for a share of such series of Common Stock on
such day (or, if such day is not a trading day, on the next preceding trading
day) as reported on the consolidated transaction reporting system for the
principal national securities exchange on which shares of such series of Common
Stock are listed on such day or if such shares are not then listed on a national
securities exchange, then as reported on Nasdaq or, if such shares are not then
listed or quoted on Nasdaq, then as quoted by the National Quotation Bureau
Incorporated. If for any day the Fair Market Value of a share of the applicable
series of Common Stock is not determinable by any of the foregoing means, then
the Fair Market Value for such day shall be determined in good faith by the
Board on the basis of such quotations and other considerations as the Board
deems appropriate.

        "Free Standing SAR" has the meaning ascribed thereto in Section 7.1.

        "Holder" means a Person who has received an Award under this Plan.

        "Nasdaq" means The Nasdaq Stock Market.

        "Nonemployee Director" means an individual who is a member of the Board
and who is not an employee of the Company or any Subsidiary.

        "Nonqualified Stock Option" means a stock option granted under
Article VI.

        "Option" means a Nonqualified Stock Option.

        "Person" means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

        "Plan" means this Liberty Media Corporation 2002 Nonemployee Director
Incentive Plan.

        "Restricted Shares" means shares of any series of Common Stock or the
right to receive shares of any specified series of Common Stock, as the case may
be, awarded pursuant to Article VIII.

        "Restriction Period" means a period of time beginning on the date of
each Award of Restricted Shares and ending on the Vesting Date with respect to
such Award.

        "Retained Distribution" has the meaning ascribed thereto in Section 8.3.

        "SARs" means stock appreciation rights, awarded pursuant to Article VII,
with respect to shares of any specified series of Common Stock.

        "Stock Unit Awards" has the meaning ascribed thereto in Section 9.1.

        "Subsidiary" of a Person means any present or future subsidiary (as
defined in Section 424(f) of the Code) of such Person or any business entity in
which such Person owns, directly or indirectly, 50% or more of the voting,
capital, or profits interests. An entity shall be deemed a subsidiary of a
Person for purposes of this definition only for such periods as the requisite
ownership or control relationship is maintained.

        "Tandem SARs" has the meaning ascribed thereto in Section 7.1.

3

--------------------------------------------------------------------------------



        "Vesting Date," with respect to any Restricted Shares awarded hereunder,
means the date on which such Restricted Shares cease to be subject to a risk of
forfeiture, as designated in or determined in accordance with the Agreement with
respect to such award of Restricted Shares pursuant to Article VIII. If more
than one Vesting Date is designated for an award of Restricted Shares, reference
in the Plan to a Vesting Date in respect of such Award shall be deemed to refer
to each part of such Award and the Vesting Date for such part.

ARTICLE III
ADMINISTRATION

        3.1    Administration.    The Plan shall be administered by the Board,
provided that it may delegate to employees of the Company certain administrative
or ministerial duties in carrying out the purposes of the Plan.

        3.2    Powers.    The Board shall have full power and authority to grant
to eligible Persons Options under Article VI of the Plan, SARs under Article VII
of the Plan, Restricted Shares under Article VIII of the Plan, and/or Stock
Units under Article IX of the Plan, to determine the terms and conditions (which
need not be identical) of all Awards so granted, to interpret the provisions of
the Plan and any Agreements relating to Awards granted under the Plan, and to
supervise the administration of the Plan. The Board in making an Award may
provide for the granting or issuance of additional, replacement, or alternative
Awards upon the occurrence of specified events, including the exercise of the
original Award. The Board shall have sole authority in the selection of Persons
to whom Awards may be granted under the Plan and in the determination of the
timing, pricing, and amount of any such Award, subject only to the express
provisions of the Plan. In making determinations hereunder, the Board may take
into account such factors as the Board in its discretion deems relevant.

        3.3    Interpretation.    The Board is authorized, subject to the
provisions of the Plan, to establish, amend, and rescind such rules and
regulations as it deems necessary or advisable for the proper administration of
the Plan and to take such other action in connection with or in relation to the
Plan as it deems necessary or advisable. Each action and determination made or
taken pursuant to the Plan by the Board, including any interpretation or
construction of the Plan, shall be final and conclusive for all purposes and
upon all Persons. No member of the Board shall be liable for any action or
determination made or taken by him or the Board in good faith with respect to
the Plan.

ARTICLE IV
SHARES SUBJECT TO THE PLAN

        4.1    Number of Shares.    Subject to the provisions of this
Article IV, the maximum number of shares of Common Stock (i) which may be issued
in lieu of Director Compensation pursuant to Section 10.1 and (ii) with respect
to which Awards may be granted during the term of the Plan shall be 2,569,000
shares. Shares of Common Stock will be made available from the authorized but
unissued shares of the Company or from shares reacquired by the Company,
including shares purchased in the open market. The shares of Common Stock
subject to (i) any Award granted under the Plan that shall expire, terminate or
be annulled for any reason without having been exercised (or considered to have
been exercised as provided in Section 7.2), (ii) any Award of any SARs granted
under the Plan that shall be exercised for cash, and (iii) any Award of
Restricted Shares or Stock Units that shall be forfeited prior to becoming
vested (provided that the Holder received no benefits of ownership of such
Restricted Shares or Stock Units other than voting rights and the accumulation
of Retained Distributions and unpaid Dividend Equivalents that are likewise
forfeited) shall again be available for purposes of the Plan.

4

--------------------------------------------------------------------------------



        4.2    Adjustments.    If the Company subdivides its outstanding shares
of any series of Common Stock into a greater number of shares of such series of
Common Stock (by stock dividend, stock split, reclassification, or otherwise) or
combines its outstanding shares of any series of Common Stock into a smaller
number of shares of such series of Common Stock (by reverse stock split,
reclassification, or otherwise) or if the Board determines that any stock
dividend, extraordinary cash dividend, reclassification, recapitalization,
reorganization, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase such series of Common Stock, or other similar
corporate event (including mergers or consolidations other than those which
constitute Approved Transactions, adjustments with respect to which shall be
governed by Section 11.1(b)) affects any series of Common Stock so that an
adjustment is required to preserve the benefits or potential benefits intended
to be made available under this Plan, then the Board, in such manner as the
Board, in its sole discretion, deems equitable and appropriate, shall make such
adjustments to any or all of (i) the number and kind of shares of stock which
thereafter may be awarded, optioned, or otherwise made subject to the benefits
contemplated by the Plan, (ii) the number and kind of shares of stock subject to
outstanding Awards, and (iii) the purchase or exercise price and the relevant
appreciation base with respect to any of the foregoing, provided, however, that
the number of shares subject to any Award shall always be a whole number.
Notwithstanding the foregoing, if all shares of any series of Common Stock are
redeemed, then each outstanding Award shall be adjusted to substitute for the
shares of such series of Common Stock subject thereto the kind and amount of
cash, securities or other assets issued or paid in the redemption of the
equivalent number of shares of such series of Common Stock and otherwise the
terms of such Award, including, in the case of Options or similar rights, the
total exercise price, and, in the case of Free Standing SARs, the base price,
shall remain constant before and after the substitution (unless otherwise
determined by the Board and provided in the applicable Agreement). The Board
may, if deemed appropriate, provide for a cash payment to any Holder of an Award
in connection with any adjustment made pursuant to this Section 4.2.

ARTICLE V
ELIGIBILITY

        5.1    General.    The Persons who shall be eligible to participate in
the Plan and to receive Awards under the Plan shall, subject to Section 5.2, be
such Persons who are Nonemployee Directors as the Board shall select. Awards may
be made to Nonemployee Directors who hold or have held Awards under this Plan or
any similar or other awards under any other plan of the Company or any of its
Affiliates.

        5.2    Ineligibility.    No Person who is not a Nonemployee Director
shall be eligible to receive an Award.

ARTICLE VI
STOCK OPTIONS

        6.1    Grant of Options.    Subject to the limitations of the Plan, the
Board shall designate from time to time those eligible Persons to be granted
Options, the time when each Option shall be granted to such eligible Persons,
the series and number of shares of Common Stock subject to such Option, and,
subject to Section 6.2, the purchase price of the shares of Common Stock subject
to such Option.

        6.2    Option Price.    The price at which shares may be purchased upon
exercise of an Option shall be fixed by the Board and may be more than, less
than, or equal to the Fair Market Value of the shares of the applicable series
of Common Stock subject to the Option as of the date the Option is granted.

5

--------------------------------------------------------------------------------



        6.3    Term of Options.    Subject to the provisions of the Plan with
respect to death, retirement and termination of service, the term of each Option
shall be for such period as the Board shall determine as set forth in the
applicable Agreement.

        6.4    Exercise of Options.    An Option granted under the Plan shall
become (and remain) exercisable during the term of the Option to the extent
provided in the applicable Agreement and this Plan and, unless the Agreement
otherwise provides, may be exercised to the extent exercisable, in whole or in
part, at any time and from time to time during such term; provided, however,
that subsequent to the grant of an Option, the Board, at any time before
complete termination of such Option, may accelerate the time or times at which
such Option may be exercised in whole or in part (without reducing the term of
such Option).

        6.5    Manner of Exercise.    

        (a)   Form of Payment.    An Option shall be exercised by written notice
to the Company upon such terms and conditions as the Agreement may provide and
in accordance with such other procedures for the exercise of Options as the
Board may establish from time to time. The method or methods of payment of the
purchase price for the shares to be purchased upon exercise of an Option and of
any amounts required by Section 11.9 shall be determined by the Board and may
consist of (i) cash, (ii) check, (iii) promissory note, (iv) whole shares of any
series of Common Stock, (v) the withholding of shares of the applicable series
of Common Stock issuable upon such exercise of the Option, (vi) the delivery,
together with a properly executed exercise notice, of irrevocable instructions
to a broker to deliver promptly to the Company the amount of sale or loan
proceeds required to pay the purchase price, or (vii) any combination of the
foregoing methods of payment, or such other consideration and method of payment
as may be permitted for the issuance of shares under the Delaware General
Corporation Law. The permitted method or methods of payment of the amounts
payable upon exercise of an Option, if other than in cash, shall be set forth in
the applicable Agreement and may be subject to such conditions as the Board
deems appropriate.

        (b)   Value of Shares.    Unless otherwise determined by the Board and
provided in the applicable Agreement, shares of any series of Common Stock
delivered in payment of all or any part of the amounts payable in connection
with the exercise of an Option, and shares of any series of Common Stock
withheld for such payment, shall be valued for such purpose at their Fair Market
Value as of the exercise date.

        (c)   Issuance of Shares.    The Company shall effect the transfer of
the shares of Common Stock purchased under the Option as soon as practicable
after the exercise thereof and payment in full of the purchase price therefor
and of any amounts required by Section 11.9, and within a reasonable time
thereafter, such transfer shall be evidenced on the books of the Company. Unless
otherwise determined by the Board and provided in the applicable Agreement,
(i) no Holder or other Person exercising an Option shall have any of the rights
of a stockholder of the Company with respect to shares of Common Stock subject
to an Option granted under the Plan until due exercise and full payment has been
made, and (ii) no adjustment shall be made for cash dividends or other rights
for which the record date is prior to the date of such due exercise and full
payment.

        6.6    Nontransferability.    Unless otherwise determined by the Board
and provided in the applicable Agreement, Options shall not be transferable
other than by will or the laws of descent and distribution or pursuant to a
Domestic Relations Order, and, except as otherwise required pursuant to a
Domestic Relations Order, Options may be exercised during the lifetime of the
Holder thereof only by such Holder (or his or her court-appointed legal
representative).

6

--------------------------------------------------------------------------------



ARTICLE VII
SARS

        7.1    Grant of SARs.    Subject to the limitations of the Plan, SARs
may be granted by the Board to such eligible Persons in such numbers, with
respect to any specified series of Common Stock, and at such times during the
term of the Plan as the Board shall determine. A SAR may be granted to a Holder
of an Option (hereinafter called a "related Option") with respect to all or a
portion of the shares of Common Stock subject to the related Option (a "Tandem
SAR") or may be granted separately to an eligible Nonemployee Director (a "Free
Standing SAR"). Subject to the limitations of the Plan, SARs shall be
exercisable in whole or in part upon notice to the Company upon such terms and
conditions as are provided in the Agreement.

        7.2    Tandem SARs.    A Tandem SAR may be granted either concurrently
with the grant of the related Option or at any time thereafter prior to the
complete exercise, termination, expiration, or cancellation of such related
Option. Tandem SARs shall be exercisable only at the time and to the extent that
the related Option is exercisable (and may be subject to such additional
limitations on exercisability as the Agreement may provide) and in no event
after the complete termination or full exercise of the related Option. Upon the
exercise or termination of the related Option, the Tandem SARs with respect
thereto shall be canceled automatically to the extent of the number of shares of
Common Stock with respect to which the related Option was so exercised or
terminated. Subject to the limitations of the Plan, upon the exercise of a
Tandem SAR and unless otherwise determined by the Board and provided in the
applicable Agreement, (i) the Holder thereof shall be entitled to receive from
the Company, for each share of the applicable series of Common Stock with
respect to which the Tandem SAR is being exercised, consideration (in the form
determined as provided in Section 7.4) equal in value to the excess of the Fair
Market Value of a share of the applicable series of Common Stock with respect to
which the Tandem SAR was granted on the date of exercise over the related Option
purchase price per share, and (ii) the related Option with respect thereto shall
be canceled automatically to the extent of the number of shares of Common Stock
with respect to which the Tandem SAR was so exercised.

        7.3    Free Standing SARs.    Free Standing SARs shall be exercisable at
the time, to the extent and upon the terms and conditions set forth in the
applicable Agreement. The base price of a Free Standing SAR may be more than,
less than, or equal to the Fair Market Value of the applicable series of Common
Stock with respect to which the Free Standing SAR was granted as of the date the
Free Standing SAR is granted. Subject to the limitations of the Plan, upon the
exercise of a Free Standing SAR and unless otherwise determined by the Board and
provided in the applicable Agreement, the Holder thereof shall be entitled to
receive from the Company, for each share of the applicable series of Common
Stock with respect to which the Free Standing SAR is being exercised,
consideration (in the form determined as provided in Section 7.4) equal in value
to the excess of the Fair Market Value of a share of the applicable series of
Common Stock with respect to which the Free Standing SAR was granted on the date
of exercise over the base price per share of such Free Standing SAR.

        7.4    Consideration.    The consideration to be received upon the
exercise of a SAR by the Holder shall be paid in cash, shares of the applicable
series of Common Stock with respect to which the SAR was granted (valued at Fair
Market Value on the date of exercise of such SAR), a combination of cash and
such shares of the applicable series of Common Stock or such other
consideration, in each case, as provided in the Agreement. No fractional shares
of Common Stock shall be issuable upon exercise of a SAR, and unless otherwise
provided in the applicable Agreement, the Holder will receive cash in lieu of
fractional shares. Unless the Board shall otherwise determine, to the extent a
Free Standing SAR is exercisable, it will be exercised automatically for cash on
its expiration date.

        7.5    Limitations.    The applicable Agreement may provide for a limit
on the amount payable to a Holder upon exercise of SARs at any time or in the
aggregate, for a limit on the number of SARs that

7

--------------------------------------------------------------------------------




may be exercised by the Holder in whole or in part for cash during any specified
period, for a limit on the time periods during which a Holder may exercise SARs,
and for such other limits on the rights of the Holder and such other terms and
conditions of the SAR, including, without limitation, a condition that the SAR
may be exercised only in accordance with rules and regulations adopted from time
to time, as the Board may determine. Unless otherwise so provided in the
applicable Agreement, any such limit relating to a Tandem SAR shall not restrict
the exercisability of the related Option. Such rules and regulations may govern
the right to exercise SARs granted prior to the adoption or amendment of such
rules and regulations as well as SARs granted thereafter.

        7.6    Exercise.    For purposes of this Article VII, the date of
exercise of a SAR shall mean the date on which the Company shall have received
notice from the Holder of the SAR of the exercise of such SAR (unless otherwise
determined by the Board and provided in the applicable Agreement).

        7.7    Nontransferability.    Unless otherwise determined by the Board
and provided in the applicable Agreement, (i) SARs shall not be transferable
other than by will or the laws of descent and distribution or pursuant to a
Domestic Relations Order, and (ii) except as otherwise required pursuant to a
Domestic Relations Order, SARs may be exercised during the lifetime of the
Holder thereof only by such Holder (or his or her court-appointed legal
representative).

ARTICLE VIII
RESTRICTED SHARES

        8.1    Grant.    Subject to the limitations of the Plan, the Board shall
designate those eligible Persons to be granted awards of Restricted Shares,
shall determine the time when each such Award shall be granted, shall determine
whether shares of Common Stock covered by awards of Restricted Shares will be
issued at the beginning or the end of the Restriction Period and whether
Dividend Equivalents will be paid during the Restriction Period in the event
shares of the applicable series of Common Stock are to be issued at the end of
the Restriction Period, and shall designate (or set forth the basis for
determining) the Vesting Date or Vesting Dates for each award of Restricted
Shares, and may prescribe other restrictions, terms, and conditions applicable
to the vesting of such Restricted Shares in addition to those provided in the
Plan. The Board shall determine the price, if any, to be paid by the Holder for
the Restricted Shares; provided, however, that the issuance of Restricted Shares
shall be made for at least the minimum consideration necessary to permit such
Restricted Shares to be deemed fully paid and nonassessable. All determinations
made by the Board pursuant to this Section 8.1 shall be specified in the
Agreement.

        8.2    Issuance of Restricted Shares at Beginning of the Restriction
Period.    If shares of the applicable series of Common Stock are issued at the
beginning of the Restriction Period, the stock certificate or certificates
representing such Restricted Shares shall be registered in the name of the
Holder to whom such Restricted Shares shall have been awarded. During the
Restriction Period, certificates representing the Restricted Shares and any
securities constituting Retained Distributions shall bear a restrictive legend
to the effect that ownership of the Restricted Shares (and such Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms, and conditions provided in the Plan and the
applicable Agreement. Such certificates shall remain in the custody of the
Company or its designee, and the Holder shall deposit with the custodian stock
powers or other instruments of assignment, each endorsed in blank, so as to
permit retransfer to the Company of all or any portion of the Restricted Shares
and any securities constituting Retained Distributions that shall be forfeited
or otherwise not become vested in accordance with the Plan and the applicable
Agreement.

        8.3    Restrictions.    Restricted Shares issued at the beginning of the
Restriction Period shall constitute issued and outstanding shares of the
applicable series of Common Stock for all corporate purposes. The Holder will
have the right to vote such Restricted Shares, to receive and retain such
dividends and distributions, as the Board may designate, paid or distributed on
such Restricted Shares,

8

--------------------------------------------------------------------------------




and to exercise all other rights, powers, and privileges of a Holder of shares
of the applicable series of Common Stock with respect to such Restricted Shares;
except, that, unless otherwise determined by the Board and provided in the
applicable Agreement, (a) the Holder will not be entitled to delivery of the
stock certificate or certificates representing such Restricted Shares until the
Restriction Period shall have expired and unless all other vesting requirements
with respect thereto shall have been fulfilled or waived; (b) the Company or its
designee will retain custody of the stock certificate or certificates
representing the Restricted Shares during the Restriction Period as provided in
Section 8.2; (c) other than such dividends and distributions as the Board may
designate, the Company or its designee will retain custody of all distributions
("Retained Distributions") made or declared with respect to the Restricted
Shares (and such Retained Distributions will be subject to the same
restrictions, terms and vesting, and other conditions as are applicable to the
Restricted Shares) until such time, if ever, as the Restricted Shares with
respect to which such Retained Distributions shall have been made, paid, or
declared shall have become vested, and such Retained Distributions shall not
bear interest or be segregated in a separate account; (d) the Holder may not
sell, assign, transfer, pledge, exchange, encumber, or dispose of the Restricted
Shares or any Retained Distributions or his interest in any of them during the
Restriction Period; and (e) a breach of any restrictions, terms, or conditions
provided in the Plan or established by the Board with respect to any Restricted
Shares or Retained Distributions will cause a forfeiture of such Restricted
Shares and any Retained Distributions with respect thereto.

        8.4    Issuance of Stock at End of the Restriction Period.    Restricted
Shares issued at the end of the Restriction Period shall not constitute issued
and outstanding shares of the applicable series of Common Stock, and the Holder
shall not have any of the rights of a stockholder with respect to the shares of
Common Stock covered by such an award of Restricted Shares, in each case until
such shares shall have been transferred to the Holder at the end of the
Restriction Period. If and to the extent that shares of Common Stock are to be
issued at the end of the Restriction Period, the Holder shall be entitled to
receive Dividend Equivalents with respect to the shares of Common Stock covered
thereby either (i) during the Restriction Period or (ii) in accordance with the
rules applicable to Retained Distributions, as the Board may specify in the
Agreement.

        8.5    Cash Awards.    In connection with any award of Restricted
Shares, an Agreement may provide for the payment of a cash amount to the Holder
of such Restricted Shares at any time after such Restricted Shares shall have
become vested. Such cash awards shall be payable in accordance with such
additional restrictions, terms, and conditions as shall be prescribed by the
Board in the Agreement and shall be in addition to any other compensation
payments which such Holder shall be otherwise entitled or eligible to receive
from the Company.

        8.6    Completion of Restriction Period.    On the Vesting Date with
respect to each award of Restricted Shares and the satisfaction of any other
applicable restrictions, terms, and conditions, (a) all or the applicable
portion of such Restricted Shares shall become vested, (b) any Retained
Distributions and any unpaid Dividend Equivalents with respect to such
Restricted Shares shall become vested to the extent that the Restricted Shares
related thereto shall have become vested, and (c) any cash award to be received
by the Holder with respect to such Restricted Shares shall become payable, all
in accordance with the terms of the applicable Agreement. Any such Restricted
Shares, Retained Distributions, and any unpaid Dividend Equivalents that shall
not become vested shall be forfeited to the Company, and the Holder shall not
thereafter have any rights (including dividend and voting rights) with respect
to such Restricted Shares, Retained Distributions, and any unpaid Dividend
Equivalents that shall have been so forfeited. The Board may, in its discretion,
provide that the delivery of any Restricted Shares, Retained Distributions, and
unpaid Dividend Equivalents that shall have become vested, and payment of any
cash awards that shall have become payable, shall be deferred until such date or
dates as the recipient may elect. Any election of a recipient pursuant to the
preceding sentence shall be filed in writing with the Board in accordance with
such rules and regulations, including any deadline for the making of such an
election, as the Board may provide.

9

--------------------------------------------------------------------------------



ARTICLE IX
STOCK UNITS

        9.1    Grant.    In addition to granting awards of Options, SARs, and
Restricted Shares, the Board shall, subject to the limitations of the Plan, have
authority to grant to eligible Persons awards of Stock Units which may be in the
form of shares of any specified series of Common Stock or units, the value of
which is based, in whole or in part, on the Fair Market Value of the shares of
any specified series of Common Stock. Subject to the provisions of the Plan,
including any rules established pursuant to Section 9.2, awards of Stock Units
shall be subject to such terms, restrictions, conditions, vesting requirements,
and payment rules as the Board may determine in its discretion, which need not
be identical for each Award. The determinations made by the Board pursuant to
this Section 9.1 shall be specified in the applicable Agreement.

        9.2    Rules.    The Board may, in its discretion, establish any or all
of the following rules for application to an Award of Stock Units:

        (a)   Any shares of Common Stock which are part of an award of Stock
Units may not be assigned, sold, transferred, pledged, or otherwise encumbered
prior to the date on which the shares are issued or, if later, the date provided
by the Board at the time of the Award.

        (b)   Such Awards may provide for the payment of cash consideration by
the Person to whom such Award is granted or provide that the Award, and any
shares of Common Stock to be issued in connection therewith, if applicable,
shall be delivered without the payment of cash consideration; provided, however,
that the issuance of any shares of Common Stock in connection with an Award of
Stock Units shall be for at least the minimum consideration necessary to permit
such shares to be deemed fully paid and nonassessable.

        (c)   Awards of Stock Units may relate in whole or in part to
performance or other criteria established by the Board at the time of grant.

        (d)   Awards of Stock Units may provide for deferred payment schedules,
vesting over a specified period of service, the payment (on a current or
deferred basis) of dividend equivalent amounts with respect to the number of
shares of Common Stock covered by the Award, and elections by the Holder to
defer payment of the Award or the lifting of restrictions on the Award, if any.

        (e)   In such circumstances as the Board may deem advisable, the Board
may waive or otherwise remove, in whole or in part, any restrictions or
limitations to which a Stock Unit Award was made subject at the time of grant.

ARTICLE X
STOCK AWARDS IN LIEU OF CASH DIRECTOR FEES

        10.1    General.    Each Nonemployee Director shall have the option to
elect to receive shares of one or more series of Common Stock, as prescribed by
the Board, in lieu of all or part of the Director Compensation otherwise payable
by the Company during each calendar quarter. Subject to any applicable Purchase
Restriction as described in Section 10.3, to the extent a Nonemployee Director
has elected in writing to receive stock in lieu of Director Compensation, such
Nonemployee Director will receive shares of Common Stock on the last day of the
calendar quarter for which the Director Compensation was earned. The Director
Compensation shall be converted to a number of shares of Common Stock equal in
value to such Director Compensation based on the Fair Market Value of such
shares on the last day of the calendar quarter for which the Director
Compensation would otherwise be payable to the Nonemployee Director, with any
fractional shares paid in cash. For this purpose, if the last day of the
calendar quarter is not a trading day, then Fair Market Value shall be
determined as of

10

--------------------------------------------------------------------------------




the next succeeding trading day. Any shares issued in lieu of Director
Compensation shall be issued free of all restrictions except as required by law.

        10.2    Timing of Election.    A Nonemployee Director's election
pursuant to Section 10.1 must be made no later than the 30th calendar day (or
such other day as the Board may prescribe) prior to the end of the calendar
quarter to which the election applies in accordance with the procedures
established by the Board. Once an election is made with respect to a particular
calendar quarter, it may not be withdrawn or substituted unless the Board
determines, in its sole discretion, that the withdrawal or substitution is
occasioned by an extraordinary or unanticipated event.

        10.3    Election Void During Restricted Period.    If, on the date
shares would be purchased pursuant to an election under Section 10.1, there is
in place any restriction under applicable law (including, without limitation, a
blackout period under the Sarbanes-Oxley Act of 2002) or the rules of the
principal national securities exchange on which shares of the applicable series
of Common Stock are traded (a "Purchase Restriction") which would prohibit the
Nonemployee Director from making such a purchase, then such shares shall be
purchased on the first trading day following the lapse or removal of the
Purchase Restriction based on the Fair Market Value of the shares on such
trading day.

        10.4    Conditions.    Nothing contained herein shall preclude the
Board, in its sole discretion, from imposing conditions on any election made
under Section 10.1, including, without limitation, the conditions described in
Section 10.3.

ARTICLE XI
GENERAL PROVISIONS

        11.1    Acceleration of Options, SARs, Restricted Shares and Stock
Units.    

        (a)   Death or Disability.    If a Holder's service shall terminate by
reason of death or Disability, notwithstanding any contrary waiting period,
installment period, vesting schedule, or Restriction Period in any Agreement or
in the Plan, unless the applicable Agreement provides otherwise: (i) in the case
of an Option or SAR, each outstanding Option or SAR granted under the Plan shall
immediately become exercisable in full in respect of the aggregate number of
shares covered thereby; (ii) in the case of Restricted Shares, the Restriction
Period applicable to each such Award of Restricted Shares shall be deemed to
have expired and all such Restricted Shares, any related Retained Distributions
and any unpaid Dividend Equivalents shall become vested and any cash amounts
payable pursuant to the applicable Agreement shall be adjusted in such manner as
may be provided in the Agreement; and (iii) in the case of Stock Units, each
such award of Stock Units shall become vested in full.

        (b)   Approved Transactions; Board Change; Control Purchase.    In the
event of any Approved Transaction, Board Change or Control Purchase,
notwithstanding any contrary waiting period, installment period, vesting
schedule, or Restriction Period in any Agreement or in the Plan, unless the
applicable Agreement provides otherwise: (i) in the case of an Option or SAR,
each such outstanding Option or SAR granted under the Plan shall become
exercisable in full in respect of the aggregate number of shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares, any related Retained Distributions, and
any unpaid Dividend Equivalents shall become vested and any cash amounts payable
pursuant to the applicable Agreement shall be adjusted in such manner as may be
provided in the Agreement; and (iii) in the case of Stock Units, each such award
of Stock Units shall become vested in full, in each case effective upon the
Board Change or Control Purchase or immediately prior to consummation of the
Approved Transaction. Notwithstanding the foregoing, unless otherwise provided
in the applicable Agreement, the Board may, in its discretion, determine that
any or all outstanding

11

--------------------------------------------------------------------------------






Awards of any or all types granted pursuant to the Plan will not vest or become
exercisable on an accelerated basis in connection with an Approved Transaction
if effective provision has been made for the taking of such action which, in the
opinion of the Board, is equitable and appropriate to substitute a new Award for
such Award or to assume such Award and to make such new or assumed Award, as
nearly as may be practicable, equivalent to the old Award (before giving effect
to any acceleration of the vesting or exercisability thereof), taking into
account, to the extent applicable, the kind and amount of securities, cash, or
other assets into or for which the applicable series of Common Stock may be
changed, converted, or exchanged in connection with the Approved Transaction.

        11.2    Termination of Service.    

        (a)   General.    If a Holder's service shall terminate prior to the
complete exercise of an Option or SAR (or deemed exercise thereof, as provided
in Section 7.2) or during the Restriction Period with respect to any Restricted
Shares or prior to the vesting or complete exercise of any Stock Units, then
such Option, SAR, or Stock Unit shall thereafter be exercisable, and the
Holder's rights to any unvested Restricted Shares, Retained Distributions,
unpaid Dividend Equivalents, and cash amounts and any such unvested Stock Units
shall thereafter vest, in each case solely to the extent provided in the
applicable Agreement; provided, however, that, unless otherwise determined by
the Board and provided in the applicable Agreement, (i) no Option or SAR may be
exercised after the scheduled expiration date thereof; (ii) if the Holder's
service terminates by reason of death or Disability, the Option or SAR shall
remain exercisable for a period of at least one year following such termination
(but not later than the scheduled expiration of such Option or SAR); and
(iii) any termination of the Holder's service for cause will be treated in
accordance with the provisions of Section 11.2(b).

        (b)   Termination for Cause.    If a Holder's service on the Board shall
be terminated by the Company during the Restriction Period with respect to any
Restricted Shares, or prior to the exercise of any Option or SAR, or prior to
the vesting or complete exercise of any Stock Unit for cause (for these
purposes, cause shall include, but not be limited to, insubordination,
dishonesty, incompetence, moral turpitude, other misconduct of any kind, and the
refusal to perform his duties and responsibilities for any reason other than
illness or incapacity; provided, however, that if such termination occurs within
12 months after an Approved Transaction or Control Purchase or Board Change,
termination for cause shall mean only a felony conviction for fraud,
misappropriation, or embezzlement), then, unless otherwise determined by the
Board and provided in the applicable Agreement, (i) all Options and SARs and all
unvested or unexercised Stock Units held by such Holder shall immediately
terminate and (ii) such Holder's rights to all Restricted Shares, Retained
Distributions, any unpaid Dividend Equivalents, and any cash awards shall be
forfeited immediately.

        11.3    Nonalienation of Benefits.    Except as set forth herein, no
right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, hypothecation, pledge, exchange, transfer, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, hypothecate,
pledge, exchange, transfer, encumber or charge the same shall be void. No right
or benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities, or torts of the Person entitled to such benefits.

        11.4    Written Agreement.    Each grant of an Option under the Plan
shall be evidenced by a stock option agreement; each SAR shall be evidenced by a
stock appreciation rights agreement; each award of Restricted Shares shall be
evidenced by a restricted shares agreement; and each award of Stock Units shall
be evidenced by a stock units agreement, each in such form and containing such
terms and provisions not inconsistent with the provisions of the Plan as the
Board from time to time shall approve; provided, however, that if more than one
type of Award is made to the same Holder, such

12

--------------------------------------------------------------------------------




Awards may be evidenced by a single Agreement with such Holder. Each grantee of
an Option, SAR, Restricted Shares, or Stock Units shall be notified promptly of
such grant, and a written Agreement shall be promptly executed and delivered by
the Company. Any such written Agreement may contain (but shall not be required
to contain) such provisions as the Board deems appropriate (i) to insure that
the penalty provisions of Section 4999 of the Code will not apply to any stock
or cash received by the Holder from the Company or (ii) to provide cash payments
to the Holder to mitigate the impact of such penalty provisions upon the Holder.
Any such Agreement may be supplemented or amended from time to time as approved
by the Board as contemplated by Section 11.6(b).

        11.5    Designation of Beneficiaries.    Each Person who shall be
granted an Award under the Plan may designate a beneficiary or beneficiaries and
may change such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Board on a form to be prescribed by it,
provided that no such designation shall be effective unless so filed prior to
the death of such Person.

        11.6    Termination and Amendment.    

        (a)   General.    Unless the Plan shall theretofore have been terminated
as hereinafter provided, no Awards may be made under the Plan on or after the
tenth anniversary of the Effective Date. The Plan may be terminated at any time
prior to the tenth anniversary of the Effective Date and may, from time to time,
be suspended or discontinued or modified or amended if such action is deemed
advisable by the Board.

        (b)   Modification.    No termination, modification or amendment of the
Plan may, without the consent of the Person to whom any Award shall theretofore
have been granted, adversely affect the rights of such Person with respect to
such Award. No modification, extension, renewal, or other change in any Award
granted under the Plan shall be made after the grant of such Award, unless the
same is consistent with the provisions of the Plan. With the consent of the
Holder and subject to the terms and conditions of the Plan (including
Section 11.6(a)), the Board may amend outstanding Agreements with any Holder,
including, without limitation, any amendment which would (i) accelerate the time
or times at which the Award may be exercised and/or (ii) extend the scheduled
expiration date of the Award. Without limiting the generality of the foregoing,
the Board may, but solely with the Holder's consent unless otherwise provided in
the Agreement, agree to cancel any Award under the Plan and grant a new Award in
substitution therefor, provided that the Award so substituted shall satisfy all
of the requirements of the Plan as of the date such new Award is made. Nothing
contained in the foregoing provisions of this Section 11.6(b) shall be construed
to prevent the Board from providing in any Agreement that the rights of the
Holder with respect to the Award evidenced thereby shall be subject to such
rules and regulations as the Board may, subject to the express provisions of the
Plan, adopt from time to time or impair the enforceability of any such
provision.

        11.7    Government and Other Regulations.    The obligation of the
Company with respect to Awards shall be subject to all applicable laws, rules,
and regulations and such approvals by any governmental agencies as may be
required, including, without limitation, the effectiveness of any registration
statement required under the Securities Act of 1933, and the rules and
regulations of any securities exchange or association on which the Common Stock
may be listed or quoted. For so long as any series of Common Stock are
registered under the Exchange Act, the Company shall use its reasonable efforts
to comply with any legal requirements (i) to maintain a registration statement
in effect under the Securities Act of 1933 with respect to all shares of the
applicable series of Common Stock that may be issued to Holders under the Plan
and (ii) to file in a timely manner all reports required to be filed by it under
the Exchange Act.

        11.8    Withholding.    The Company's obligation to deliver shares of
Common Stock or pay cash in respect of any Award under the Plan shall be subject
to applicable federal, state, and local tax withholding requirements. Federal,
state, and local withholding tax due at the time of an Award, upon

13

--------------------------------------------------------------------------------



the exercise of any Option or SAR or upon the vesting of, or expiration of
restrictions with respect to, Restricted Shares or Stock Units, as appropriate,
may, in the discretion of the Board, be paid in shares of the applicable series
of Common Stock already owned by the Holder or through the withholding of shares
otherwise issuable to such Holder, upon such terms and conditions (including,
without limitation, the conditions referenced in Section 6.5) as the Board shall
determine. If the Holder shall fail to pay, or make arrangements satisfactory to
the Board for the payment to the Company of, all such federal, state and local
taxes required to be withheld by the Company, then the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to such Holder an amount equal to any federal, state, or local
taxes of any kind required to be withheld by the Company with respect to such
Award.

        11.9    Nonexclusivity of the Plan.    The adoption of the Plan by the
Board shall not be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options and the awarding of
stock and cash otherwise than under the Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.

        11.10    Exclusion from Other Plans.    By acceptance of an Award,
unless otherwise provided in the applicable Agreement, each Holder shall be
deemed to have agreed that such Award is special incentive compensation that
will not be taken into account, in any manner, as compensation or bonus in
determining the amount of any payment under any pension, retirement or other
benefit plan, program, or policy of the Company or any Subsidiary of the
Company. In addition, each beneficiary of a deceased Holder shall be deemed to
have agreed that such Award will not affect the amount of any life insurance
coverage, if any, provided by the Company on the life of the Holder which is
payable to such beneficiary under any life insurance plan of the Company or any
Subsidiary of the Company. Director Compensation elected to be received in the
form of stock in lieu of cash shall be treated as regular compensation for
purposes of any Director retirement or life insurance plan.

        11.11    Unfunded Plan.    Neither the Company nor any Subsidiary of the
Company shall be required to segregate any cash or any shares of Common Stock
which may at any time be represented by Awards, and the Plan shall constitute an
"unfunded" plan of the Company. Except as provided in Article VIII with respect
to Awards of Restricted Shares and except as expressly set forth in an
Agreement, no Holder shall have voting or other rights with respect to the
shares of Common Stock covered by an Award prior to the delivery of such shares.
Neither the Company nor any Subsidiary of the Company shall, by any provisions
of the Plan, be deemed to be a trustee of any shares of Common Stock or any
other property, and the liabilities of the Company to any Holder pursuant to the
Plan shall be those of a debtor pursuant to such contract obligations as are
created by or pursuant to the Plan, and shall be limited to those of a general
creditor of the Company. In its sole discretion, the Board may authorize the
creation of trusts or other arrangements to meet the obligations of the Company
under the Plan, provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.

        11.12    Governing Law.    The Plan shall be governed by, and construed
in accordance with, the laws of the State of Delaware.

        11.13    Accounts.    The delivery of any shares of Common Stock and the
payment of any amount in respect of an Award shall be for the account of the
Company or the applicable Subsidiary of the Company, as the case may be, and any
such delivery or payment shall not be made until the recipient shall have paid
or made satisfactory arrangements for the payment of any applicable withholding
taxes as provided in Section 11.8.

        11.14    Legends.    Each certificate evidencing shares of Common Stock
subject to an Award shall bear such legends as the Board deems necessary or
appropriate to reflect or refer to any terms, conditions, or restrictions of the
Award applicable to such shares, including, without limitation, any to

14

--------------------------------------------------------------------------------




the effect that the shares represented thereby may not be disposed of unless the
Company has received an opinion of counsel, acceptable to the Company, that such
disposition will not violate any federal or state securities laws.

        11.15    Company's Rights.    The grant of Awards pursuant to the Plan
shall not affect in any way the right or power of the Company to make
reclassifications, reorganizations, or other changes of or to its capital or
business structure or to merge, consolidate, liquidate, sell, or otherwise
dispose of all or any part of its business or assets.

15

--------------------------------------------------------------------------------





QuickLinks


LIBERTY MEDIA CORPORATION 2002 NONEMPLOYEE DIRECTOR INCENTIVE PLAN
